Order of the Surrogate’s Court of Kings county in so far as it grants motion to strike out objection to executor’s account reversed on the law, with ten dollars costs and disbursements, payable out of the estate, and motion denied. Under the facts of this case, the court is of the opinion that the just and liberal rule of statutory construction adopted in Murphy v. Village of Fort Edward (213 N. Y. 397) should be applied here. The court does not assert the rule to be an inflexible one, to be applied even where it might work an injustice. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.